DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-30 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Applicant in filing the Terminal Disclaimer (5/23/2022) has overcome the non-statutory double patent rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--- (2018/0054286) Tang teaches a program, UE and a method for wireless communication at a user equipment (UE), comprising: 
performing time of arrival (TO A) measurements for a plurality of positioning reference signal (PRS) resources in a PRS resource set received from a reference network entity, each PRS resource is associated with a first beam transmitted by the reference network entity (0045 – UE performs TOA measurements for a plurality of PRS resources received from a source eNB, as well as, other eNBs);
selecting a first subset of PRS resources from the plurality of PRS resources transmitted from the reference network entity to be used as reference PRS resources for a Reference Signal Time Difference (RSTD) calculation between the reference network entity and a target network entity, wherein the first subset of PRS resources comprises more than one PRS resource (0045 - the UE can measure all detectable PRSs, and eventual RSTD can be determined based on the PRS set(s) with the strongest PRS SINR and/or the shortest TOA);
Prior art of record fails to teach:  
determining report parameters associated with the first subset of PRS resources, the report parameters comprising at least one of a quality of a TOA measurement for each PRS resource in the first subset of PRS resources, a spread of TOA measurements for the first subset of PRS resources, a relative reference signal receive power (RSRP) for each PRS resource in the first subset of PRS resources, a spread of the RSRP of each PRS resource in the first subset of PRS resources, or a combination thereof; and
transmitting to a network entity an at least one identifier indication of associated with the first subset of PRS resources and the report parameters associated with the first subset of PRS resources.
---(2021/00063721) Cha et al teaches UE should measure the TOAs of all PRS resources transmitted from a specific BS and calculate an RSTD based on a PRS resource having a minimum TOA (00387).
---(2017/0339516) Edge et al teaches the RSTD measurements may be made between the reference cell and one or more of the neighbor cells (0081).
---(9,482,742) Fischer teaches UE may determine a set of TOA values for each cell, and select one TOA from this set for RSTD calculation wherein the selected TOA value may be indicative of a shorter distance between the source of the PRS and the UE than the other TOA values in the set (col. 20 line 55 – col. 21 line 3).
---(2021/0014644) Wu teaches after the measurement of TOA of all PRS transmissions, the UE may select a reference PRS resource or PRS resource set so that the RSTD results may be grouped together in order to save reporting overhead (0082-0083).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646